Citation Nr: 1139481	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from June 1958 to May 1960.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination which addressed his service-connected bilateral hearing loss in August 2009, over two years ago.  In the Veteran's September 2011 Travel Board hearing, he maintained that he experienced functional impairment due to his service-connected bilateral hearing loss.  He also noted that his bilateral hearing loss interfered with his ability to maintain employment.  In this regard, he stated that he was unemployed but had previously worked as a sports reporter and photographer of sports events.  He stated that due to his bilateral hearing loss, he had difficulty hearing interviews with the coaching staff and players.  The Veteran indicated that a lot of his work involved attending press conferences and that he had a hard time hearing the discussions during the conferences.    

In light of the above and in consideration of the Veteran's contentions, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiometric examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report. 

All indicated evaluations and complete hearing tests, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed. 

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected bilateral hearing loss, to include any effect on employment and functioning in daily life. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance.




2.  The RO must then review and re-adjudicate the issue that remains on appeal.  If the benefit sought is denied, the RO must provide the Veteran and his representative a supplemental statement of the case, and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



